Citation Nr: 1234598	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a major depressive disorder (MDD).

2.  Entitlement to an initial rating in excess of 20 percent for a low back disability.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from September 1985 to March 1989 and from June 1989 to March 1992.  He also had additional service in the Wisconsin Army National Guard.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  In a June 2005 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, granted service connection for bilateral pes planus and a low back disability and assigned initial 10 percent ratings.  In an August 2005 rating decision, the VA RO and Insurance Center in Philadelphia, Pennsylvania, denied service connection for PTSD.  That issue was subsequently recharacterized as an acquired psychiatric, including PTSD and MDD.

In a September 2009 decision, the Board denied an evaluation in excess of 10 percent for bilateral pes planus and granted a 20 percent rating for the Veteran's low back disability.  At that time, the Board remanded the matter of service connection for an acquired psychiatric disorder to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  The Board further noted that the Veteran's June 2006 substantive appeal could be construed as a claim for a TDIU and referred the matter to the RO for initial consideration.

The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Joint Motion for Partial Remand, the appellant and the VA General Counsel indicated that the portion of the Board's decision regarding an increased rating for pes planus should remain undisturbed.  The parties requested that the matter of an initial evaluation in excess of 20 percent for the low back disability be vacated to the extent that it denied an evaluation in excess of 20 percent.  In an August 2010 Order, the Court ordered that the Motion for Remand be granted and that the part of the Board's September 2009 decision that denied an evaluation in excess of 20 percent for the Veteran's low back disability be remanded in compliance with the joint motion.  In March 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.

Jurisdiction of the Veteran's case is currently with the VA RO in Atlanta, Georgia.

The matter of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that an acquired psychiatric disorder, to include PTSD and MDD, had its onset in active service, or is otherwise related to military service.

2.  Giving the Veteran the benefit of the doubt, the evidence of record is in equipoise as to whether his lumbar spine disability is manifested forward flexion of 30 degrees or less; there is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD and MDD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2011). 

2.  Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for an initial 40 percent rating, but not higher, are met for his service-connected residuals of low back disability since August 5, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 4.27, 4.71a, Diagnostic Code (DC) 5235-5243 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In August 2004 and February and May 2005 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a May 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records, translations of private medical records, and VA records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence pertinent to his claims.  

In May 2005, VA afforded the Veteran a VA examination in conjunction with his claim regarding his lumbar spine disability and the examination report is of record.

As noted above, in March 2011, the Board remanded the Veteran's case to the RO for further development that included scheduling him for VA psychiatric and spine examinations.  There has been substantial compliance with this remand, as the Veteran was scheduled for VA psychological examination in April 2011 and a spine examination in May 2011 and the examination reports are of record.  

The Board observes that, in a May 2012 written statement, the Veteran raised objections with the examiner(s) who performed the April and/or May 2011 VA psychological and/or spine examination(s), stating that "the VA examination received from the VA is bias[ed] against [him]"..  

In questioning the adequacy of the April and/or May 2011 VA examination(s), the appellant appears to be raising a general challenge to the professional competence of the VA examiner(s) who conducted the examination(s).  Both the Court and the United States Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court specifically held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. at 569 (citations omitted).  Absent evidence or argument that called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.   

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo v. Shinseki, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that: 

[a]bsent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, whereas here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency. 

Id.  The appellant has not raised a specific challenge to the professional medical competence or qualifications of the VA examiners who conducted the April and May 2011 VA examinations. 

Furthermore, in Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien v. Shinseki, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien v. Shinseki, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  The appellant has not identified or submitted any evidence or argument that the VA examiners who conducted the April and May 2011 VA examinations were not competent or lacked the professional medical training necessary to conduct a thorough physical examination and report accurately the results of that examination.  This argument is not persuasive for the reasons outlined above.  

Nor is there any requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the VA examination reports currently of record in adjudicating the Veteran's currently appealed claims.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo v. Shinseki, 580 F.3d at 1291-92. 

Even assuming, arguendo, that it was error to rely on the April and May 2011 VA examination reports, any error is harmless in this case because there has been no showing or even an allegation that the VA examiners who conducted the April and May 2011 VA psychological and spine examinations were not competent or did not report accurately the Veteran's psychological and lumbar spine symptomatology.  The Board finds that the April and May 2011 VA psychological and lumbar spine disability examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with a rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011). 

The Board further finds that a remand to obtain another VA examination would serve no purpose but to delay further the adjudication of the appellant's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (to the effect that the Veterans Claims Assistance Act is a reason to remand many, many claims, but it is not an excuse to remand all claims). 

The Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions such as the origin of psychiatric pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The Veteran variously contends that he was exposed to racism while a member of Delta Company and exposed to frightening circumstances while serving in Iraq and Kuwait.  Thus he maintains he has an acquired psychiatric disorder, including PTSD and MDD, due to his military service.

Prior to July 13, 2010, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2011).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  During the course of his appeal, the Veteran reported stressors associated racism and with his service in Iraq and said he lived in constant fear of attack.  He reported seeing many horrible things when in Iraq and Kuwait, including dismembered bodies.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran reported stressors associated with racism and with his service in Iraq and Kuwait.  Service personnel records show that the Veteran served in Saudi Arabia from January to May 1991.  The records indicate he received the Southwest Asia Service Medal with Two Bronze Stars and participated in the Defense of Saudi Arabia and the Liberation and Defense of Kuwait Campaigns.  In this case, there is no clear evidence of record that the Veteran engaged in combat with the enemy.  Thus, his statements, alone, may not establish the occurrence of the claimed in-service stressor.  

The Veteran has variously contended that his stressor is related to a fear of hostile military or terrorist activity but has not contended that he served combat, nor does the evidence show that he served in combat. 

The Veteran further asserts that he was personally (verbally) assaulted in service that caused his currently diagnosed PTSD.  Although the April 2011 VA examiner said that VA "conceded" the Veteran's stressor of being in a combat zone, it is unclear to the Board on what the examiner relied to reach this conclusion.  Nevertheless, as discussed in detail below, the VA examiner concluded that the Veteran's alleged experience in combat did not appear very central to his current mental health issues.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999). As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this include rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is not limited to service department records and can be obtained from any source).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.   

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(3) 

The April 2011 VA examiner noted that the Veteran reported non-sexual personal assault(s) that occurred in Garlstedt, Germany and Iraq/Kuwait from September 1990 to May 1991 during military service.  In his June 2005 written statement, the Veteran said that his platoon sergeant was "very unfriendly with [him] from the beginning and made it very clear he did not like [the Veteran]....He laughed and joked with [the Veteran's] fellow team members, but never with [the Veteran].  [The Veteran] felt isolated from the team, because of this treatment."  The Veteran also said that he "heard" from a fellow soldier that an E-5 in the unit was "telling jokes about blacks referring to them as niggers" and a PFC in the unit "talked about how he killed blacks in his home state".  The Veteran indicated that he approached his First Sergeant about the rumors he heard, but, apparently, it was not investigated.  Further, the Veteran stated that while deployed to Southwest Asia, "from day one I was ridiculed and the victim of racist practical jokes from my fellow team members".  As examples of "racist practical jokes", he described finding his boots filled with sand and his [meals ready to eat] stolen."  He also recalled overhearing a conversion in which his platoon sergeant referred to another platoon sergeant as a "Stupid ass nigger".

The Veteran's service records do not contain evidence to support his alleged stressful events.  Moreover, he has provided no evidence from any alternative sources to corroborate his account of the alleged stressor incidents.  The April 2011 VA examiner noted the Veteran's experiences of perceived racism/racial harassment and found that they did not constitute a traumatic stressor for the purpose of diagnosing PTSD.

But, the other question to be addressed is whether the Veteran has a confirmed diagnosis of PTSD, or another psychiatric disorder, including MDD, that was incurred during active service.

Service treatment records are not referable to complaints or diagnosis of, or treatment for a psychiatric disorder.  On a report of medical history, completed in March 1992, when the Veteran was examined prior to separation from service, the Veteran denied having depression or excessive worry, frequent trouble sleeping, and nervous trouble.  A psychiatric abnormality was not noted on clinical evaluation at that time.

Post service, VA medical records indicate that, when initially seen in an outpatient clinic in October 2004, the Veteran said he attended therapy in Germany, "due to separating from his wife" (according to the April 2011 VA examination report discussed infra).  

In an April 2005 signed statement (and an undated statement received in 2004) S.K.-K., a German psychologist, said that, from 1999 to 2002, the Veteran was treated for "major depression Post Dramatic Stress Syndrome".  It was noted that "[t]he reasons for [the Veteran's] symptoms were justified in his experience (Desert storm).  In the psychological visibility [the Veteran's PTSD] has affected his personal and entire outlook on like itself.  This is a direct result of his experiences in Desert Storm in which he served honourably".  Dr. S.K.-K. opined that the Veteran should be compensated for his condition that "was caused by his participation in Desert Storm with the United States Army".

A December 2008 VA medical record shows that the Veteran was given a depression screen during a primary care appointment that yielded negative results (according to the April 2011 VA examination report infra).  On August 11, 2009, he was given a PTSD screen and a depression screen as part of his primary care appointment and did not endorse any PTSD symtoms.  The depression screen was positive but no further follow-up was noted or requested.

An April 2010 VA medical record reveals that the Veteran's depression screen showed evidence of "mild depression" but when asked by his primary care physician as to whether he would like a mental health follow-up, the Veteran said he "can't afford to drive to the main campus" (according to the April 2011 VA examination report; and the VA examiner parenthetically noted that mental health services existed at the Community Based Outpatient Clinic at which the Veteran received primary care).  

In April 2011, the Veteran underwent VA psychological examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The VA examiner noted Dr. S.K-K.'s October 2004 statement and said she was unable to locate other additional treatment notes or information regarding that therapy. 

During the examination, the Veteran reported that he attended therapy at the behest of his ex-wife but could not identify specific issues or behaviors that might have caused his wife to think he needed it, other than his drinking.  The VA examiner noted the April 2010 VA medical record revealing mild depression and that the Veteran reported he "can't afford to drive to the main campus" thus rejecting the mental health referral although mental health services existed at the Community Based Outpatient Clinic at which the Veteran received primary care.

Further, when asked about most distressing symtoms, the Veteran said that he felt alone, did not have any friends and had dreams.  He asserted that his "symtoms" occurred for "quite some time" but he could not or would not pinpoint any particular date.  As to his "dreams", the Veteran asserted "different things.  Some of the things that I dream, sometimes they're bad dreams.  Sometimes I have good dreams.  Sometimes I'm falling and I keep falling.  I've had dreams about that."  

The VA examiner noted that the Veteran could not offer the frequency with which said "bad dreams" occurred, nor could he describe the content of a "bad dream".  Given his vague manner of reporting, the VA examiner asked the Veteran more focused questions about depressive symtoms.  He cited his mood most days as a "4 or 5" out of 10 and stated that he was "not in a good mood too much".  He said he "I cry all the time" but he could not or would not be more specific other than "it varies.  I can't really put a number on it".  The Veteran said that he did not participate in or enjoy many activities, other than to occasionally watch football and basketball on television.  He stated that he was more active and engaged when he was married with his kids.  The Veteran said he was "a very active, hands-on dad.  Their events at school, going to their events and support that.  That was probably the happiest point in my life."  Per his report, the Veteran's loss of enjoyment/participation in activities occurred only since his divorce (in approximately 2005).  

The VA examiner said that the Veteran endorsed sleep disturbances, stating that he did not sleep that much.  He said "I sleep like maybe two hours and then get up, tree, no longer than four hours.  I don't sleep too much.  Maybe it's because I don't get enough exercise but sometimes it takes me a while to fall asleep."  He said that his energy "varies" and sometimes depended on his mood.  The Veteran said that "[s]ometimes I spend the whole day in bed".  He denied having major problems with concentration.  As to appetite, the Veteran reported that he gained a lot of weight since returning to the United States and "[n]ow I eat once a day".  Given the discrepancy between "gaining a lot of weight" and "eating once a day", the Veteran was asked if he lost weight and said he did not know because he did not have a scale.  He acknowledged having chronic passive thoughts of dying.

Additionally, the VA examiner noted that, given that the Veteran filed a claim for PTSD but did not spontaneously endorse any symtoms consistent with such, he was queried as to what prompted him to file such a claim.  The Veteran stated "[the] way I was treated.  I became very distrustful of people.  It affected my marriage.  It made my temper a lot shorter.  It was hopelessness, there's no way to remedy this."  He clarified that "the way I was treated" referred to the apparent racism he experienced after being transferred to Delta Company of the 2/26 Armored Battalion, 2nd Armored Division.  

The Veteran said that he "experienced a lot of racism, a lot of hostility.  The things I went through, it was pretty dramatic and I would like to get compensated.  I was subjected to really blatant racism, like people calling me a nigger.  It was the First Sergeants, they were like rednecks from Alabama or something."  The Veteran denied that he ever felt that his fellow platoon-mates were threatening his life and denied feeling fear or horror in response to these events.  He described feeling "helpless" and "disrespected" and said "the Army was like a family to me until I got transferred into Delta Company".

According to the VA examination report, that the Veteran's described PTSD stressor was non sexual personal assault that involved members of Delta Company 2/26 Armored Battalion, 2nd Armored Division.  He said he was the only African-American soldier in the company and was subjected to racial harassment.  The VA examiner said that the Veteran was "quite vague" about the racial harassment other than stating that he was "subjected to really blatant racism.  All this is documented."  By "documented", the Veteran referred to his June 2005 written statement, discussed supra.  It was noted that the Veteran did not have symtoms of re-experiencing the traumatic event and that his negative experiences in his unit affected his ability to trust people, caused him to become depressed, and caused him to have additional marital problems.  

Upon clinical evaluation, the VA examiner opined that the Veteran did not meet the DSM-IV criterion for a diagnosis of PTSD.  The Axis I diagnoses were MDD, current, and alcohol and cannabis abuse.  The VA examiner explained that the Veteran exhibited extended episodes of sad mood, sleep disturbance, feelings of worthlessness, passive suicidal ideation, and loss of pleasure in previously enjoyed activities.  These symtoms were consistent with MDD, as they were episodic in nature and seemed to affect his functioning.  It was also noted that the Veteran had a history of abusing alcohol and cannabis with the current extent of his use being unclear, due to his vague reporting style.  The VA examiner said it was difficult to determine whether the Veteran's depression emerged out of prolonged alcohol/drug abuse or whether he used substance as an unhealthy means of coping with his mood symtoms.  In the Veteran's case, there appeared to be a negative cycle in which the mood disorder and the alcohol/cannabis abuse were exacerbating one another.  

According to the VA examiner, the Veteran's personality pathology was the primary driving force behind the Axis I diagnosis.  The examiner said that "[p]ersonality disorders reflect longstanding, rigid, and maladaptive patterns of behavior that are difficult to alter.  Moreover, the [V]eteran shows little motivation for therapy, as he seems to take little responsibility for his own behavior."  

As to the Veteran's claim regarding PTSD, the VA examiner noted his statement regarding his experiences in Southwest Asia that alluded to exposure to civilian/enemy casualties and the fear of bombings.  But the VA examiner observed that, during the current examination, the Veteran "made no reference to such events.  He appeared entirely fixated on the perceived racism he experienced within his unit.  Thus, although [VA]...conceded the "stressor" of being in a combat zone, this experience does not appear to be very central to the [Veteran's] current mental health issues".  

In the VA examiner's opinion, there "exists NO EVIDENCE to suggest that this Veteran was ever exposed to a life-threatening incident; nor is there evidence to suggest that he ever experienced the combination of intense fear, helplessness, or horror in response to such an event".  According to the VA psychologist, the Veteran "exhibits NO SYMTOMS consistent with a PTSD diagnosis.  His current Axis I symtoms are best accounted for by the diagnosis of [MDD]".  The VA examiner further opined that it was less likely than not that the Veteran's current psychiatric disorder was related to his military service.  

The VA examiner explained that the Veteran cited as most "traumatic" his experience of perceived racism/racial harassment within his unit.  According to the VA examiner, while subjectively unpleasant and angering for this Veteran, "such an experience does not constitute a traumatic stressor because a) his life was never threatened, and b) he did not experience fear or horror in relation to it".  It was also noted that the Veteran did not present with the constellation of re-experiencing, avoidance, and hyper arousal symtoms necessary for a PTSD diagnosis.  Despite his endorsement of "bad dreams", the Veteran was completely vague about their content.  There was no evidence to suggest that his occasional experiences of bad dreams were in any way related to his claimed "stressor" (that did not meet the Criterion A for PTSD).  While the Veteran reported feeling socially isolated, he also said he was distressed by his solitude (whereas those with PTSD typically prefer isolation).  The Veteran did not appear to be deliberately avoiding situations that caused him distress and did not evidence any hyper arousal symtoms.  His sleep disturbances were best accounted for by his depressive disorder and his irritability/agitation was most consistent with his personality makeup.

Finally, the VA examiner said that the nexus between the Veteran's depressive disorder and his military service was "tenuous at best".  He endorsed a highly chaotic childhood, characterized by alcoholic and emotionally unavailable parents, exposure to domestic violence and substance abuse, and devoid of structure.  He had behavioral difficulties as a child and adolescent and had post service marital difficulties that resulted in divorce.  The VA examiner said that records suggested that the Veteran "only sought mental health treatment at the behest of his ex-wife in relation to their marriage".  Additionally, the VA examiner said that the Veteran exhibited notable personality pathology, including a disrupted sense of self, affective instability, limited distress tolerance, propensity for impulsivity, and disrupted interpersonal relationship.  Such a constellation of traits can render one quite vulnerable to depressive episodes, particularly in times of increased situational stress.  The VA examiner said that "[s]o as not to discount entirely any events that might have occurred in the contest of military service, the 'less likely than not' opinion seems most appropriate".

The Veteran has contended that service connection should be granted for a psychiatric disorder including MDD and PTSD.  However, a psychiatric abnormality was not found during service or on separation from service.  Moreover, in VA and non-VA treatment records and reports after the Veteran's separation from service, there was no showing that the Veteran had PTSD.  Furthermore, the Veteran has submitted no evidence to show that he currently has PTSD.  In short, no medical opinion or other medical evidence showing that the Veteran currently has PTSD has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143; see also Degmetich; Brammer, supra.

Here, the service treatment records do not provide evidence of a chronic psychiatric disorder in service.  When the Veteran was evaluated prior to separation in March 1992, no psychiatric abnormality was identified. 

The record unequivocally shows that there was no medical evidence of PTSD, MDD, or any other psychiatric disorder for many years after service.  The first documented evidence of any type of psychiatric disorder after service is from the private medical statement dated in 2004, reflecting treatment from 1999 to 2002, nearly 8 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  In short, no medical opinion or other medical evidence relating the Veteran's MDD to service or any incident of service has been presented. 

The most probative opinion of record is that of the April 2011 VA examiner who opined that the Veteran exhibited no symtoms consistent with a PTSD diagnosis and his current symtoms are best accounted for by the diagnosis of MDD.  The VA examiner further opined that it was less likely than not that the Veteran's current psychiatric condition was related to military service.  The VA examiner provided a clear rationale to support that opinion.  There is no competent evidence to contradict this opinion. 

In support of the Veteran's claim, an April 2005 statement from Dr. S. K-K., the German psychologist, reflects that, from 1999 to 2002, the Veteran was treated for depression and PTSD associated with his military service during the Persian Gulf War.  The possibility of a connection is not disputed or that other veterans may have been adversely affected by their experiences in service.  The Board must determine if there is at least a 50 percent probability that a diagnosed psychiatric disorder is due to the Veteran's active military service.

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching her conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995).

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VA examiner who provided the written opinion in April 2011.  This medical specialist had the opportunity to review all the Veteran's medical records regarding the diagnosis of PTSD and MDD. This VA examiner said there existed no evidence to suggest that the Veteran was ever exposed to a life-threatening incident, nor was there evidence to suggest that he ever experienced the combination of intense fear, helplessness, or horror in response to such an event.  The VA examiner further stated that the Veteran exhibited no symtoms consistent with a PTSD diagnosis and that his symtoms were best accounted for by a diagnosis of MDD that was less likely than not related to military service. 

According to the VA examiner, the Veteran cited perceived racism/racial harassment within his unit as his traumatic experience.  While subjectively unpleasant and angering for him, the VA examiner said that such an experience did not constitute a traumatic stressor because the Veteran's life was never threatened and he did not experience fear or horror in relation to it.  According to the VA examiner, the nexus between the Veteran's depressive disorder and military service was tenuous at best.  The VA examiner noted the Veteran's highly chaotic childhood, exposure to domestic violence and substance abuse, and lack of structure, and that he sought mental health treatment at the behest of his ex-wife in relation to their marriage.  

The VA examiner said that the Veteran exhibited notable personality pathology, including a disrupted sense of self, affective instability, limited distress tolerance, propensity for impulsivity, and disrupted interpersonal relationships.  This VA psychologist said that such a constellation of traits can render one quite vulnerable to depressive episodes, particularly, in times of increased situational stress.  So as not to discount entirely any events that might have occurred in the context of the Veteran's military service, the VA examiner said that the "less likely than not" opinion seemed most appropriate.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

As to the April 2005 opinion of Dr. S.K.-K., the private German psychologist, who opined that the Veteran was treated for depression and PTSD associated with the Veteran's military service during the Persian Gulf War, the Board finds that, given the scope and depth of the VA examiner's expertise and rationale, her opinion carries more weight than that of Dr. S.K.-K.

The Board is persuaded that the VA examiner's opinion is most persuasive in that this psychologist reviewed all the Veteran's medical records and provided a rationale for her opinion.  See Prejean v. West, Wray v. Brown, supra. 

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a black eye or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as whether he has underlying chronic psychological pathology and whether it is related to service.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  The Veteran is capable of claiming that he has psychological problems, however, as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

To the extent the Veteran is now claiming a psychiatric disorder that continued since service, he is not competent.  The Veteran is not shown to have the medical expertise to diagnose or determine the etiology of MDD or PTSD and his argument that he had an acquired psychiatric disorder in service or that is related to events in service fails. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD and MDD, and his claim must be denied. 

B. Increased Rating For Low Back Disability

The Veteran asserts that the current manifestations of his service-connected lumbar spine disability are more severe than is represented by the currently assigned 20 rating.

The present appeal involves the Veteran's claim that the severity of his service-connected lumbar spine disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In instances in which the Veteran disagrees with the initial rating, as is the case here, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Veteran contends that a rating in excess of 20 percent is warranted for his back disability.  Upon review of the evidence of record, the Board finds that the evidence of record is in relative equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that an initial 40 percent rating, but no higher, is warranted for his service-connected back disability.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. at 49. 

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

Under the General Rating Formula for rating spinal disabilities, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less and a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2011). 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  Under 38 C.F.R. § 4.124a, that addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Diagnostic Code 8520 states that an evaluation of 10 percent is assigned for mild incomplete paralysis.  Id. 

The combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

The Veteran maintains that his back disability warrants a rating in excess of 20 percent.  Here, while there is no medical evidence of favorable ankylosis of the entire thoracolumbar spine, the evidence reflects findings essentially commensurate with forward flexion of 30 degrees or less such as to warrant a 40 percent rating.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Veteran filed his initial claim for service connection in August 2004 and the June 2005 rating decision granted service connection for a low back disability and assigned an initial 10 percent rating under Diagnostic Code 5237, effective from August 5, 2004.  In its September 2009 decision, the Board awarded a 20 percent rating for the Veteran's low back disability.

A translation of a September 2004 letter from the Veteran's private physician indicates that the Veteran had "lumbar syndrome" of the left convex lumbar vertebral column.  The physician states that the Veteran also has scoliosis, chondrosis of L5/S1, nascent coxarthrosis, coax vara, thoractic vertebral column scoliosis, osteochondrosis of the thoracic vertebral column, and a humpback. 

In May 2005, the Veteran underwent VA examination.  According to the examination report, the Veteran complained of episodic low back pain without radiation that was worse when he was on his feet a lot.  He denied flare ups, stiffness, or weakness of the low back.  The Veteran never had surgery for his back and treated his low back symptoms with Tylenol (acetaminophen) as needed.  The Veteran denied any associated features or symtoms, such as numbness, weakness, and bladder and bowel complaints.  He did not use a walking or assistive device.  The Veteran currently worked in housekeeping and said he was going to quit because standing on his feet all day hurt his low back and feet.  He planned to return to Germany where his children lived and return to school.

Objectively, inspection of the Veteran's spine showed a normal spine, with normal limbs, posture, and gait, and a normal curvature of the spine.  The Veteran's spine was symmetrical in appearance and there was symmetry in spinal motion.  Range of motion of the Veteran's spine revealed that he could flex his spine forward to 60 degrees with pain beginning at 30 degrees.  Pain was noted at 30 degrees extension of the spine.  Right and left lateral flexion and rotation were all assessed as normal to 30 degrees.  The examiner noted that the Veteran's spine was painful on motion, but that its range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was objective evidence of painful motion and tenderness to palpation without any spasm or weakness.  Neurological examination revealed no motor or sensory deficits and no incapacitating episodes.  An x-ray of the lumbar spine showed an essentially normal spine.  The impression was mechanical low back strain with no degenerative or radicular findings. 

According to a translation of a June 2006 letter from the Veteran's private physician, the Veteran experienced pain in his lumbar spine that was worse with physical loading. 

In May 2011, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran reported military service from 1985 to 1992 after which he went to school for a year and then worked in construction, security, and call centers until 2004.  He then returned to Germany for a year to care for his children because his wife was diagnosed with multiple sclerosis.  He returned to the United States and worked at Home Depot until three years ago.  The Veteran said he left that job because he was unable to tolerate walking on the concrete and his back acted up.  

The Veteran was able to handle his activities of daily living.  He was able to walk 200 yards and lift 30 pounds.  VA provided medical treatment for his back and he received ligament for his back.  He did not take prescribed pain medication and had no surgery on his back.  While in Germany, the Veteran said he received multiple spinal injections and was not doing therapy.  He used a cane and did not use crutches, walkers, or wheelchairs.  The Veteran had an elastic back support.

As to flare-ups, the VA examiner noted that the Veteran came to the VA medical emergency room on February 17, 2009 complaining of low back pain.  Evidently he was lifting boxes on February 15, 2009, two days earlier.  Examination at that time indicated that his back pain was of muscular origin.  He had no neurological findings except that patellar reflexes were absent and results of x-rays performed at the time were normal.  This episode lasted four to five days.  The VA examiner said that, since the Veteran did not have an active flare-up, it was not possible to state what additional degrees of loss of motion he had during that episode.  The Veteran had no other flare-ups and no history of incapacitating episodes that required a period of doctor-prescribed bed rest during the past 12 months.  

The Veteran currently complained of pain in the middle of his low back and higher up in the region of the rib cage, posteriorly.  His pain was localized although sometimes it radiated down the outside of the right leg from the right hip to the right thigh to the right side of the knee.  There was no evidence that it went below this level.  The pain was constant and prevented him from doing a number of activities that he would like to.  Aggravating factors were walking for any length of time, doing any type of exercises or moving the back.  Relieving factors were stretching and rest.  The ligament seemed to help the back

Objectively, the Veteran appeared to be in some pain.  He sat stiffly and came with a cane that he used in his right hand.  Leg lengths were equal.  The VA examiner commented that, when asking the Veteran to walk, he walked in the very lumbering fashion, that is to say, slowly and deliberately.  The examiner could not identify the type of gait that the Veteran had.  The Veteran used his cane while he was walking and said he would not walk on tip-toe and on his heels.

Inspection of the Veteran's back revealed that he maintained his lumbar lordosis.  There was no evidence of paravertebral spasm.  The Veteran had tenderness from his mid-scapular area down to his low back and in both buttocks.  This was vague and there was no one area that was more tender than any other.  Range of motion of the Veteran's low back was very limited.  Forward flexion was from 0 to 10 degrees with pain with motion, as were extension and right and left lateral flexion, and right and left lateral rotation with pain with motion.  The VA examiner said that the ranges of motion were done with the Veteran standing but when he sat down and did various other motions his back suddenly moved much more than what he evidenced on the formal examination.  The ranges of motion were done three times and there was evidence of pain as noted above, but no evidence of fatigue, weakness, lack of endurance, instability or incoordination with repeated testings.  There was no additional loss of joint function or motion with use due to pain with repeated testings.

Straight leg raising was 90 degrees on each side.  Knee reflexes were 2+ and equal (the examiner noted that in the February 2009 emergency room examination, the Veteran's patellar reflexes were absent).  Ankle reflexes were 2+ and equal.  The Veteran had no loss of sensation in the lower extremities.  He had essentially normal (5/5) motor power in both lower extremities to include ankle dorsiflexion and plantar flexion.  Straight leg raising was 90 degrees on each side.  It was noted that results of x-rays of the Veteran's lumbosacral spine taken at the time revealed a normal back except for a small osteophyte on the anterior aspect of L4 at its superior level.  The examiner commented that results x-rays of the lumbosacral spine taken in May 2005 were normal.  

The clinical impression was that the Veteran complained severely of low back pain.  The VA examiner said that the Veteran's spine had "almost no motion on the formal examination but there is evidence that he is moving it at other times.  Neurological examination was negative.  X-rays were virtually normal, certainly for a person of 47".  The VA examiner concluded that "the [Veteran's] level of back pain was greater than what one would [expect] from his x-ray findings".  A magnetic resonance image (MRI) was ordered to elucidate any problem he may be experiencing in his back.

The diagnosis was lumbar spine strain.  The VA examiner said that the Veteran had severe restriction of motion at times and normal x-rays.  It appeared that the Veteran's low back pain was worse at this time than he has complained of in the past.  However, the Veteran's symtoms and his findings did not correspond.  An MRI was ordered and, if it revealed no significant problems, a bone scan might be needed to further elucidate the problem.  

In an Addendum, the VA examiner noted that the MRI showed mild degenerative disk disease at L3-4 and other findings that were "minimal and are compatible with age 47".  A bone scan was ordered.  In another Addendum, the VA examiner noted the virtually normal x-ray findings and that an MRI showed some disease but inconsistent with the level of the Veteran's symtoms.  The bone scan revealed uptake in the Veteran's lumbar spine.  The VA examiner said that it was "confirmed that the patient does have some objective disease in the lumbar spine". 
Upon review of the probative evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that the evidence is in equipoise as to whether his low back disorder warrants a rating in excess of 20 percent.  This is so because there were no clinical records referable to favorable or unfavorable ankylosis of the entire or less, or incapacitating episodes totaling at least 2 weeks but less than 4 weeks during the past 12 months.  However, the May 2005 VA examiner reported that the Veteran's range of lumbar spine motion was from 0 to 60 degrees with pain at 30 degrees, and the May 2011 VA examiner reported forward flexion and right and left lateral flexion all from 0 to 10 degrees with pain but also said that the findings were "inconsistent" with the level of the Veteran's symtoms.  See DeLuca, and Johnston, supra.  The May 2011 VA examiner said that the Veteran's spine had "almost no motion on the formal examination but there is evidence that he is moving it at other times".  The VA examiner also noted that the Veteran complained severely of pain but neurological examination was negative and x-rays were normal for a person of the Veteran's age.  Results of a MRI revealed minimal findings compatible with the Veteran's age but a bone scan confirmed that the Veteran had some objective disease.

Thus, the 2005 and 2011 VA examiners have described findings of limited range of spine motion essentially commensurate with a 40 percent rating.  See DeLuca, supra.  However, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes such as to warrant a rating in excess of 40 percent.

In reaching its conclusion herein, the Board has considered all the manifestations of the Veteran's lumbar spine disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (to the effect that when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability); see also 38 C.F.R. § 3.102.

With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  While the May 2005 VA examiner reported discomfort on flexion at 30 degrees, and the May 2011 VA examiner noted pain on motion, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 40 percent rating assigned by the Board herein.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon. 

Nor are there any separately compensable neurologic manifestations of the Veteran's service-connected lumbar spine disability.  Notably, the May 2005 and May 2011 VA examiners both reported that the Veteran did not have neurological abnormalities or findings related to his back disability (such as bowel or bladder problems).

Given the facts above, and resolving all doubt in the Veteran's favor, an initial 40 percent rating, but not higher, is warranted for his service-connected back disability since he filed his claim for service connection in August 2004.  The benefit-of-the-doubt rule has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b)

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Although the Veteran told the May 2011 VA examiner that he was unable to work since approximately 2008 due to his service-connected back disability, the Veteran has not submitted any evidence to support his alleged lost time, e.g. sick leave reports, pay stubs, employers' statements.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The matter of the Veteran's claim for a TDIU is addressed in the Remand, infra.


ORDER

Service connection for an acquired psychiatric disorder, including PTSD and MDD, is denied.

An initial 40 percent rating, but no higher, for a low back disability, is granted from August 5, 2004, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. at 447, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue is raised by the record.  In the March 2011 Remand, the Board noted that the Veteran "made statements that he is unable to work due to his service connected disabilities, raising the issue of whether a grant of a TDIU is warranted".  The Board directed that the Veteran be provided with notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to a TDIU.  Then, the RO was directed to undertake any additional development deemed necessary and adjudicate the Veteran's claim of entitlement to a TDIU (noting that the issue of a TDIU was not before the Board unless the Veteran appealed the rating decision that denied this benefit).  

The Board notes that the April 2012 supplemental statement of the case (SSOC) indicates that the Veteran was sent a requisite duty to assist letter on March 28, 2011.  However, this letter merely notifies the Veteran that he would be scheduled for VA examination in conjunction with his claim (although the May 2011 VA examiner did not comment on the effect of the Veteran's back disability on his ability to work).  The letter did not provide the Veteran with the written notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as directed by the Board.  See e.g., Stegall v West, 11 Vet. App. 268 (1998).  In April 2012, the AMC referred the matter to the RO.  To date, this issue has not been considered by VA and it is, again, referred to the RO for appropriate action and adjudication. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with written notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding his claim of entitlement to a TDIU.

2. After completion of any necessary notice, assistance and other development deemed warranted, the RO should adjudicate the matter of entitlement to a TDIU in a separate rating action (see Rice v. Shinseki, supra) in light of the evidence added to the record.  The issue of entitlement to a TDIU is not before the Board unless the Veteran appeals the rating action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


